Citation Nr: 1532667	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  10-42 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for status post left tibia/fibula fracture with scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to April 1979.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which increased the disability rating to 10 percent, retroactively effective from April 6, 2009, the date of the Veteran's increased rating claim.  The Veteran filed a Notice of Disagreement (NOD) in December 2009.  The RO issued a Statement of the Case (SOC) in August 2010.  In October 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In his October 2010 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board and a hearing before a Decision Review Officer (DRO).  In a subsequent May 2012 letter, the Veteran stated that he wished to withdraw his request for a DRO hearing.  In a subsequent April 2015 letter, the Veteran stated that he wished to withdraw his request for a Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for the requested December 2014 VA compensation examination.  

2.  Throughout the appeal, the Veteran's status post left tibia/fibula fracture has been manifested by malunion of the tibia and fibula with slight left knee and left ankle disabilities.

3.  Throughout this appeal, the Veteran's status post left tibia/fibula fracture has been manifested by normal ranges of motion in the left ankle, normal extension of the left knee, and 120 degrees of flexion in the left knee, with consideration of his pain.

4.  Throughout this appeal, the Veteran's status post left tibia/fibula fracture has been manifested by slight recurrent lateral instability of the left knee.

5.  Throughout the appeal, the Veteran's scar from his status post left tibia/fibula fracture has been superficial, but has not caused limited motion, been 929 square cm. (144 square inches) or greater, been unstable, or been painful.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for status post left tibia/fibula fracture with scar are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.655(a)(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to the initial adjudication of the Veteran's increased rating claim, a letter dated in May 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the May 2009 notice letter to the Veteran regarding his increased rating claim.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2014).  The Veteran was scheduled for VA joint and skin examinations in December 2014.  Prior to his examinations being scheduled, the Veteran was sent a letter by the AOJ in November 2014, which detailed the consequences of the failure to report for the scheduled examinations.  The Veteran failed to report for these VA examinations.  The Veteran did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655.  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  The Court has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, the Board finds that another attempt to provide a more recent VA examination for the Veteran is not warranted.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of September 1983 granted service connection for the Veteran's residuals of a fracture to the left tibia/fibula.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 10 percent evaluation for his status post left tibia/fibula fracture with scar under 38 C.F.R. § 4.71a, DC 5262.  He seeks an increased disability rating.

DC 5262 contemplates impairment of the tibia and fibula.  DC 5262 assigns a 10 percent evaluation for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent evaluation is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.  

Abnormalities of the bone incident to trauma, such as malunion with deformity throwing abnormal stress upon the joints, should be shown by X-ray and observation evidence and should be carefully related to the strain on neighboring joints.  38 C.F.R. § 4.44 (2014).

Normal range of motion for the knee is 0 degrees of extension and 140 degrees of flexion.  Normal range of motion for the ankle is 45 degrees of plantar flexion and 20 degrees of dorsiflexion.  38 C.F.R. § 4.71a, Plate II (2014).

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  In other words, use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6 (2013).

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected status post left tibia/fibula fracture with scar.  Here, there is no evidence of malunion of the tibia and fibula with a moderate left knee or ankle disability, to warrant a higher disability rating under 38 C.F.R. § 4.71a, DC 5262.  

Initially, as stated above, the Veteran was scheduled for VA joint and skin examinations in December 2014, but the Veteran failed to report for these VA examinations.  Under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  More specifically, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without a review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655.  Here, the Veteran did not provide good cause as to why he did not appear.  Consequently, the claim should be denied without a review of the evidence of record.  However, as the record contains three VA examinations already during the appeal period, the Board will continue to review the claim based on the evidence of record, as the Board finds that the benefit can be established or confirmed without a current VA examination or reexamination.  38 C.F.R. § 3.655(a).

Specifically, the Veteran was afforded a VA examination in May 2009.  At the examination, the Veteran reported pain in the left leg and knee, which occurred constantly.  The pain was localized.  The Veteran described the pain as aching, oppressing, sharp, sticking, and cramping.  On a scale of 1 to 10 (10 being the worst pain), the pain level was 8.  The pain could be elicited by physical activity, and was relieved by rest and by medication.  The Veteran did not require any assistive device for ambulation at the examination.  Upon examination of the left knee, there was tenderness, but no signs of edema, effusion, weakness, redness, heat, subluxation, guarding of movement, locking pain, genu recurvatum, or crepitus.  The Veteran's left knee extension was normal (0 degrees) and his left knee flexion was limited to 132 degrees (140 degrees is normal) with pain beginning at 120 degrees.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits.  The medial and lateral meniscus test of the left knee was within normal limits.  Upon an examination of the left ankle, there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, deformity, or guarding of movement.  The left ankle had normal ranges of motion.  The X-ray of the left tibia/fibula was negative for any abnormal findings.

The Veteran was afforded another VA examination in June 2012.  At the examination, the Veteran's forward flexion of the left knee was limited to 120 degrees with objective evidence of painful motion at 120 degrees.  His extension of the left knee was normal with no objective evidence of painful motion.  Ranges of motion of the left ankle were not provided.  The Veteran did not require any assistive device for ambulation at the examination.  The Veteran had tenderness and pain of his left knee upon examination.  The Veteran's Lachman, posterior drawer, and medial-lateral joint stability tests were all normal.  The examiner determined that the Veteran did not have subluxation of his left knee.  The X-ray of the left tibia/fibula was negative for any abnormal findings, and did not document any degenerative or traumatic arthritis.

The VA treatment records do not provide any evidence contrary to that obtained at the examinations.  

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected status post left tibia/fibula fracture with scar.  Here, there is no evidence of malunion of the tibia and fibula with a moderate left knee or ankle disability, to warrant a higher disability rating under 38 C.F.R. § 4.71a, DC 5262.  Throughout the appeal period, the Veteran has displayed normal ranges of motion of the left ankle, normal extension of the left knee, and only a 20 degree limitation of flexion of the left knee (normal is 140 degrees).  The left knee disability has been manifested by pain and tenderness, but was not manifested by edema, effusion, weakness, redness, heat, subluxation, guarding of movement, locking pain, genu recurvatum, or crepitus.  The Board finds that this evidence establishes that the left knee disability is slight, and not moderate.  Thus, the Veteran's status post left tibia/fibula fracture with scar is best described as evidence of malunion of the tibia and fibula with a slight left knee or ankle disability, which warrants the current 10 percent rating.  Id.

In forming this decision, the Board has considered the Veteran's complaints of pain in the left tibia and fibula.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DC 5262.  38 C.F.R. § 4.71a.  

Specifically, at the May 2009 VA examination, the Veteran indicated that he had to avoid impact and could not squat down for long periods of time when asked about his functional impairment.  The left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The left ankle joint function was also not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  At the June 2012 VA examination, the Veteran reported flare-ups that impact the function of the knee and/or lower leg.  Specifically, the Veteran described the impact as limited with prolonged walking and standing.  The Veteran was able to perform repetitive-use testing with three repetitions of the left knee.  The Veteran did not have additional limitation in his ranges of motion of the left knee following repetitive-use testing.  The examiner found that the Veteran did have functional loss and/or functional impairment of the knee and lower leg, to include less movement than normal and pain on movement.  

Given that the Veteran was able to achieve the aforementioned ranges of motion of the left tibia and fibula on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current scheduler disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the left fibula and tibia to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the left fibula and tibia based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's status post left tibia/fibula fracture with scar, but finds none are raised by the medical evidence.  

The Board will begin by addressing the remaining DCs for the knee.  

The appropriate DC for rating limitation of extension of the leg is DC 5261 and the appropriate code for rating limitation of flexion of the leg is DC 5260.  Separate ratings may be assigned under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  Under DC 5260, a 20 percent evaluation is assigned where flexion is limited to 30 degrees.  A 30 percent evaluation is assigned where flexion is limited to 15 degrees.  Under DC 5261, a 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  38 C.F.R. § 4.71a.  The Veteran is not entitled to a higher disability rating under DCs 5260 and 5261 because the Veteran's left knee is not sufficiently limited in its ranges of motion.  Throughout the appeal period, the Veteran's left knee extension has been normal (0 degrees), which does not warrant a 20 percent rating under DC 5261.  Throughout the appeal period, the Veteran's left knee flexion has been limited to 120 degrees, when considering the Veteran's pain, which also does not warrant a 20 percent disability rating under DC 5260.  The VA treatment records do not provide contrary evidence.  Therefore, DCs 5260 and 5261 do not provide the basis for a higher disability rating for the left knee disability.  38 C.F.R. § 4.71a.  

In addition, separate compensable ratings may sometimes be assigned for a knee disability if there is both instability under DC 5257 and arthritis that causes limitation of motion under DCs 5260 or 5261.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997), VA's General Counsel stated that when a knee disorder has a current disability rating under DC 5260 or 5261, and a veteran also has instability of the knee under DC 5257, separate evaluations may be assigned.  See 38 C.F.R. § 4.71a.

Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

In this regard, the Board notes that March 2009, May 2009, June 2009, February 2010, and September 2011 VA treatment records diagnose and/or note that the Veteran has anteromedial instability of the left knee and note that the Veteran used a knee brace prior to 2011.  The May 2009 VA treatment record also documented that the Veteran's gait was abnormal and he used a cane in his right hand for distances.  The instability diagnoses appear to be based on positive anterior drawer tests of the left knee.  See April 2009 and June 2009 VA treatment records.  Thus, based on this evidence, the Board finds that the Veteran has instability of his left knee.  However, the Board finds this instability to be slight.  At both VA examinations, stability testing of the Veteran's left knee was conducted and the Veteran's left knee was found to be normal, based on various instability tests.  The VA treatment records also document negative findings on the other stability tests of the left knee, with the exception of the anterior drawer test.  Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.  The Board finds that the aforementioned evidence documents slight, as opposed to moderate, instability of the left knee.  Therefore, the Board finds that a disability rating in excess of 10 percent under DC 5257 for instability of the Veteran's left leg is not warranted.  38 C.F.R. § 4.71a, DC 5257.  

The remainder of the DCs pertaining to the knee and leg also do not justify a rating in excess of 10 percent.  Taking the remaining codes in numerical order, DCs 5003 and 5010 are inapplicable because the X-rays taken during the appeal period do not document degenerative or traumatic arthritis.  DC 5256 is not applicable because there is no ankylosis of the Veteran's left knee.  The existence of ankylosis is not supported by the Veteran's ranges of motion.  DC 5258 is applicable where there is cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.  There has been no finding of dislocated, semilunar cartilage in the knee in the medical evidence.  DCs 5259 and 5263 do not provide the Veteran with a higher rating as the Veteran as genu recurvatum and removal of semilunar cartilage of the left knee have not been documented during the appeal period.  The Veteran is not entitled to a higher rating under these codes.  38 C.F.R. § 4.71a.

The Board will now address the remaining DCs for the ankle.  

DC 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

DC 5271 provides ratings based on limitation of extension of the ankle.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

Here, the Veteran is not entitled to a higher disability rating for his status post left tibia/fibula fracture under DC 5270 or DC 5271.  Throughout the entire appeal period, the Veteran's left ankle had normal ranges of motion and thus, no ankylosis.  The Veteran is not entitled to a higher rating under these codes.  38 C.F.R. § 4.71a.
The Veteran also has a scar associated with his service-connected left tibia/fibula.  The scar is currently rated with the service-connected left tibia/fibula as the scar does not meet the requirements for a compensable disability rating under the skin regulations.  In reviewing the evidence of record, the Board finds that the Veteran's scar does not warrant a compensable disability rating under the skin regulations.  38 C.F.R. § 4.118.

Under the skin regulations, DC 7800 does not apply as the scar is not on the Veteran's head, face, or neck.  DC 7806 also does not apply because it pertains to dermatitis or eczema, which the Veteran has not displayed.  38 C.F.R. § 4.118.

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage 38 C.F.R. 
§ 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial unstable scars.  DC 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7891, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118. 

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. § 4.118.

The Veteran's scar associated with his service-connected left tibia/fibula does not meet the requirements for a compensable disability rating under the skin regulations.  38 C.F.R. § 4.118.  Specifically, at the May 2009 VA examination, there was a surgical linear scar located the anterior side of the left knee.  The scar measured 8 centimeters (cm.) by 2 cm.  The scar was not painful on examination.  There was no skin breakdown.  The scar was superficial with no underlying tissue damage.  Inflammation was absent.  Edema was absent.  There was no keloid formation.  The scar was not disfiguring.  The scar did not limit the Veteran's motion.  There was no limitation of function due to the scar.  At the June 2012 VA examination, the Veteran had a scar of the left knee, but the examiner determined that the scar was not painful, unstable, or a total area greater than 39 square cm. (6 square inches).  The left medial knee scar measured 5 cm. x 0.2 cm.  The VA treatment records do not provide any evidence contrary to that obtained at the examinations.  The aforementioned evidence does not document that the Veteran's left knee scar is deep, causes limited motion, is 929 square cm. (144 square inches) or greater, is unstable, or painful, to warrant a compensable disability rating under the skin regulations.  38 C.F.R. § 4.118.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected status post left tibia/fibula fracture with scar more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for status post left tibia/fibula fracture with scar at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's status post left tibia/fibula fracture with scar fully addresses his symptoms, which include mainly pain, tenderness, weakness, and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the status post left tibia/fibula fracture with scar with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, weakness, tenderness, and limitation of motion that affects his ability to squat or take stairs.  The regulations address limitation of motion, tenderness, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability rating.  However, even with consideration of his pain, his ranges of motion of the status post left tibia/fibula fracture with scar were not severe enough to warrant a higher disability rating.  Thus, the Veteran's symptoms of pain, weakness, tenderness, and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At both of the VA examinations, the Veteran did not report that he was currently unemployed and none of the VA examiners found that the Veteran's service-connected disability would prevent his employment.  There is no allegation that his service-connected status post left tibia/fibula fracture with scar has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 









	
(CONTINUED ON NEXT PAGE)

ORDER

An evaluation in excess of 10 percent for the service-connected status post left tibia/fibula fracture with scar is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


